Citation Nr: 0718380	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  97-06 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to November 1958.  This appeal was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
June 1995 and August 1996 rating decisions of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 1999, a hearing was held before the 
undersigned in Washington, DC.  A transcript of this hearing 
is of record.  In September 1999 the Board reopened the claim 
seeking service connection for a left knee disability, and 
remanded the case for additional development.  In November 
2002, the Board issued a decision which denied the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003, the Court issued an order that vacated the 
November 2002 Board decision and remanded the matters on 
appeal for readjudication consistent with a joint motion by 
the parties (essentially compliance with the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000).  In October 2003, the Board remanded the matters on 
appeal for additional development.  In February 2006, the 
Board issued a decision which denied the veteran's claims.  
The veteran appealed that decision to the Court.  In January 
2007, the Court issued an order that vacated the February 
2006 Board decision and remanded the matters on appeal for 
readjudication consistent with a Joint Motion for Remand 
(Joint Motion) by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he is entitled to service connection 
for a left knee disorder.  Specifically, in an October 1996 
statement, he asserted (in pertinent part) that his left knee 
condition was aggravated by his service-connected lumbar 
spine disorder.  He further maintains that he is entitled to 
TDIU.  In a June 1996 claim, he indicated that he had worked 
as a teacher for Shenandoah County Public Schools from 1981 
to December 1995, but had to stop working because of his 
inability to stand due to his service-connected back and 
right leg disorders.

By a February 2006 decision the Board denied service 
connection for a left knee disorder.  The Board noted, in 
pertinent part, a VA physician's June 2000 conclusion that 
because the veteran's lumbar spine condition was 
asymptomatic, it was a moot point to raise the issue as to 
whether this contributed to the degenerative osteoarthritis 
of the left knee joint.  The Board also denied TDIU.  The 
Board noted that both the veteran's private physician and a 
SSA disability determination sheet list non service-connected 
as well as service-connected disorders when they identified 
conditions contributing to the veteran's inability to work.  
Furthermore, nothing in the record showed impairment for 
which accommodations in sedentary employment were not 
possible.  

With regard to both issues on appeal, the Joint Motion 
asserts that remand is required for VA to obtain medical 
opinions pursuant to 38 U.S.C.A. § 5103A.  

With regard to the issue of entitlement to service connection 
for a left knee disorder, the Joint Motion notes that the 
medical evidence of record shows that the veteran's lumbar 
spine disorder has worsened since the June 2000 VA 
examination.  Furthermore, by rating decision in March 2005, 
the RO granted service connection for neurologic 
manifestations of the left thigh secondary to the service-
connected lumbar spine disorder.  Therefore, additional VA 
examination is warranted to determine the etiology of the 
veteran's left knee disorder.  

In this regard, the Board notes that service connection may 
be granted for disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 
3.310(a).  In addition, service connection may be established 
on a secondary basis for a disability which is aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  However, the veteran may 
only be compensated for the degree of disability over and 
above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  Attention of the RO and the VA 
examiner is directed to these changes so that the report of 
the VA examination directed by the Board includes the 
necessary information.  Moreover, the veteran should have 
written notice of the new regulation.

With regard to the issue of entitlement to TDIU, the Joint 
Motion notes that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have on 
his ability to work.  Hence, the  RO should obtain a medical 
opinion as to whether the veteran's service-connected 
disabilities, either alone or in concert, render him unable 
to obtain or retain substantially gainful employment.  

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand. 

Accordingly, the case is REMANDED for the following:

1.  With respect to the claim for service 
connection for a left knee disorder, 
claimed as secondary to a service-
connected lumbar spine disorder, the RO 
should provide the veteran with written 
notice of the amendments to 38 C.F.R. § 
3.310(b), effective as of October 10, 
2006.  

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
orthopedic specialist to determine 
whether his left knee disorder is related 
to his service-connected lumbar spine 
disorder.  The veteran should be properly 
notified of the examination and of the 
consequences of a failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

The examiner should provide an opinion, 
based upon review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (50 percent or better 
probability) that the veteran's left knee 
disorder was caused or chronically 
worsened by his service-connected low 
back disorder.  If the examiner finds 
that the veteran's left knee disorder has 
been aggravated by the veteran's service-
connected lumbar spine disorder, the 
examiner should report the baseline level 
of severity of the left knee disorder 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the left knee disorder is due 
to natural progress, the examiner should 
indicate the degree of such increase in 
severity due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).  The examiner should 
explain the rationale for all opinions 
expressed.

3.  The RO should also arrange for the 
veteran to be afforded a VA examination 
to determine the current manifestations 
of his service-connected right knee, 
lumbar spine and left thigh disabilities 
(and any other disabilities that have 
been service connected) and their impact 
on his ability to work, to include 
whether they render him unemployable.  
The claims file must be made available to 
and reviewed by the examiner.  The 
rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a left knee 
disorder and to a TDIU light of all 
pertinent evidence and legal authority.  
The provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  

5.  If the benefits sought on appeal 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


